
	

115 S3685 IS: Nursing Where It's Needed Act
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3685
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2018
			Mr. Young (for himself and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to expand the authority of the Secretary of Health and Human
			 Services to permit nurses to practice in health care facilities with
			 critical shortages of nurses through programs for loan repayment and
			 scholarships for nurses.
	
	
		1.Short title
 This Act may be cited as the Nursing Where It's Needed Act or the Nurse WIN Act.
		2.Sunsetting the prohibition on assignment of nurses to certain health care facilities with critical
 shortages of nursesSection 846(a) of the Public Health Service Act (42 U.S.C. 297n(a)) is amended by striking the last sentence.
		
